Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 1 of 15 PageID #: 1



Justin Cilenti, Esq.
Peter Hans Cooper, Esq.
CILENTI & COOPER, PLLC
10 Grand Central
155 East 44th Street - 61h Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209-7102
pcooper@icpclaw.com
Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


ADAN JAVIER ROJAS,                                                    Case No.: 19 CV 6765

                               Plaintiff,                             COMPLAINT in an
             -against-                                                FLSAACTION

TRIPOLI GOURMET CORP., doing business as                              ECF Case
SWALLOW CAFE, and NASSIM SALEM and
SALEH SALEM, individually,

                               Defendants.



        Plaintiff, Adan Javier Rojas ("Plaintiff'), by and through his undersigned attorneys,

Cilenti & Cooper, PLLC, files this Complaint against Defendants, Tripoli Gourmet Corp., doing

business as Swallow Cafe, (herein, "Swallow Cafe"); or any predecessor or successor business

entity doing business as Swallow Cafe, located at 156 Atlantic Avenue, Brooklyn, New York,

11201; and Nassim Salem and Saleh Salem, individually (all defendants collectively referred to

herein as the "Defendants"), and states as follows:

                                            INTRODUCTION

        1.       Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201, et seq. ("FLSA"), he is entitled to recover from the Defendants: (1) unpaid
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 2 of 15 PageID #: 2



wages, minimum wages, and overtime compensation; (2) liquidated damages; (3) prejudgment

and post-judgment interest; and (4) attorneys' fees and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law, he is entitled

to recover from the Defendants: (1) unpaid wages, minimum wages, and overtime compensation;

(2) unpaid "spread of hours" premiums for each day he worked more than ten (10) hours; (3)

liquidated damages and statutory penalties pursuant to the New York Wage Theft Prevention

Act; (4) prejudgment and post-judgment interest; and (5) attorneys' fees and costs .

                                .nJRISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 201 et

seq. ("FLSA"), 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331 and, 1337, and has supplemental

jurisdiction over Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391, because the

conduct making up the basis of the complaint took place in this judicial district.

                                         THE PARTIES

       THE PLAINTIFF

       5.      Plaintiff is an adult resident of Kings County, New York.

       6.      Plaintiff was an employee of Tripoli Gourmet Corp., doing business as Swallow

Cafe, in Kings County, New York, beginning on or about August 23, 2015 through August 20,

2019, without interruption.

        THE DEFENDANTS

        7.     At relevant times, Defendant, Tripoli Gourmet Corp., dba Swallow Cafe, was and

is a domestic business entity organized and existing under the laws of the State of New York,

doing business as Swallow Cafe, located at 156 Atlantic Avenue, Brooklyn, New York 11201.



                                                  2
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 3 of 15 PageID #: 3



       8.      At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff

lawfully earned wages, minimum wages, and overtime compensation, in contravention of the

FLSA and New York Labor Law.

       9.      Defendant Nassim Salem an owner, shareholder, officer, director, supervisor,

and/or managing agent, of the corporate defendant Tripoli Gourmet Corp., who actively

participated, and continues to participate in the day-to-day operations of the corporate defendant,

and acted intentionally and is an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and

Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law§ 2 and

the Regulations thereunder, and is jointly and severally liable with Tripoli Gourmet Corp.

       10.     Defendant Saleh Salem is an owner, shareholder, officer, director, supervisor,

and/or managing agent, of the corporate defendant Tripoli Gourmet Corp., who actively

participated, and continues to participate in the day-to-day operations of the corporate defendant,

and acted intentionally and is an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and

Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law§ 2 and

the Regulations thereunder, and is jointly and severally liable with Tripoli Gourmet Corp.

       11.     The individual defendants both exercised control over the terms and conditions of

Plaintiffs employment in that they had and have to: (i) hire and fire employees, (ii) determine

rates and methods of pay, (iii) determine work schedules, (iv) supervise and control work of the

employees, including Plaintiff, and (v) otherwise affect the quality of the employees'

employment.

        12.    Defendant, Nassim Salem, creates and implements crucial business policies,

including decisions concerning the number of hours the employees are required to work, the




                                                 3
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 4 of 15 PageID #: 4



amount of pay that the employees are entitled to receive, and the method and manner by which

the employees are to be paid.

       13.    Defendant, Saleh Salem, creates and implements crucial business policies,

including decisions concerning the number of hours the employees are required to work, the

amount of pay that the employees are entitled to receive, and the method and manner by which

the employees are to be paid.

       14.     Defendant Nassim Salem exercised sufficient control over Swallow Cafe's day-

to-day operations as to be considered an employer of Plaintiff and other similarly situated

employees, under the FLSA and New York Labor Law.

       15.     Defendant Saleh Salem exercised sufficient control over Swallow Cafe's day-to-

day operations as to be considered an employer of Plaintiff and other similarly situated

employees, under the FLSA and New York Labor Law.

       16.     Upon information and belief, at all times relevant to the allegations in this

Complaint, the corporate defendant, was, and continues to be, an "enterprise engaged in

commerce" within the meaning of the FLSA in that it (i) has and has had employees engaged in

commerce or in the production of goods for commerce, or that handle, sell, or otherwise work on

goods or materials that have been moved in or produced for commerce, and (ii) has and has had

an annual gross volume of sales of not less than $500,000.

        17.    At all relevant times, Swallow Cafe was, and continues to be, an "enterprise

engaged in commerce" within the meaning of the FLSA.

        18.    At relevant times, Defendant Swallow Cafe had an annual gross volume of sales

in excess of $500,000.




                                                4
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 5 of 15 PageID #: 5



       19.     Defendants employed Plaintiff in Kings County, New York, as a cook and food

preparer I general helper.

       20.     The work performed by Plaintiff was directly essential to the restaurant business

operated by the corporate and individual Defendants.

       21.     At relevant times, upon information and belief, and during the course of

Plaintiffs employment, the Defendants failed to maintain accurate and sufficient time records.

       22.     At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff,

lawfully earned wages, minimum wages, and overtime compensation, in contravention of the

FLSA and New York Labor Law.

       23.     At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff,

lawfully earned "spread of hours" premiums in contravention of the New York Labor Law.

                                    STATEMENT OF FACTS

       24.     Plaintiff, Adan Javier Rojas, was employed by Defendants in Kings County, New

York, as a cook I food preparer and general helper, at Defendants' restaurant/cafe known as

"Swallow Cafe", beginning in August 2015, through August 20, 2019.

        25.    During his employment, Plaintiff Adan Javier Rojas worked over forty (40) hours

per week.

        26.    During his employment, Plaintiff Adan Javier Rojas worked six (6) days per

week. He normally worked 7:00 a.m. to 4:00 p.m.; on Mondays, he worked 7:00 a.m. to 6:00

p.m. His day off was Thursdays.

        27.    Plaintiff worked nine (9) hours per shift and eleven (11) hours on Mondays, for a

total of fifty-six (56) hours per week.

        28.     Plaintiff was not a tipped employee.



                                                 5
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 6 of 15 PageID #: 6




       29.      During August 2018 through the end of his employment in August 2019, Plaintiff

was paid at an hourly rate of $14.00 per hour.

       30.      During August 2017 through August 2018, Plaintiff was paid at an hourly rate of

$13.00 per hour.

       31.      During August 2016 through August 2017, Plaintiff was paid at an hourly rate of

$12.00 per hour.

       32.      During August 2015 through August 2016, Plaintiff was paid at an hourly rate of

$11.00 per hour.

       33.      Plaintiff was paid "off the books", m cash, and he worked directly for the

corporate and individual Defendants.

       34.      Plaintiff was not paid wages for all hours worked, or overtime compensation.

       35.      At all times throughout his employment, work performed above forty (40) hours

per week was not paid at time and one-half Plaintiffs regular rate of pay as required by state and

federal law.

       36.      Plaintiff was not provided with a true and accurate wage statement, detailing his

hours worked, his hourly rate of pay, the basis for his compensation, itemizing any withholdings,

and setting forth his net pay. He was required to sign a sheet which he did not understand, and

which did not accurately provide an accounting of his hours and pay.

       37.      At all times relevant to this action, Plaintiff was paid his wages by cash.

       38.      Plaintiff was not provided a "wage statement" or pay stub with his weekly

compensation.




                                                  6
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 7 of 15 PageID #: 7



                                   STATEMENT OF CLAIM
                                            COUNT I
                          [Violation of the Fair Labor Standards Act]

        39.    Plaintiff re-alleges and re-avers each and every allegation and statement contained

in paragraphs "1" through "3 8" of this Complaint as if fully set forth herein.

        40.    At all relevant times, upon information and belief, Defendants were and continue

to be an employer engaged in interstate commerce and/or the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff is a covered

individual within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        41.    At all relevant times, Defendants employed Plaintiff within the meaning of the

FLSA.

        42.    Upon information and belief, at all relevant times, Defendants had gross revenues

in excess of $500,000.

        43.    Plaintiff worked hours for which he was not paid any wages.

        44.    At all relevant times, Defendants had a policy and practice of refusing to pay

minimum wages to Plaintiff, at times during his employment.

        45.    Plaintiff was entitled to be paid at the rate of time and one-half the minimum rate

(or his regular hourly rate, where higher than the applicable minimum wage) for all hours

worked in excess of forty (40) each workweek.

        46.    The Defendants failed to pay Plaintiff wages for all hours worked, minimum

wages at times, and at all relevant times, overtime compensation in the lawful amount for all

hours worked in excess of the maximum hours provided for in the FLSA.

        47.    At all relevant times, each of the Defendants had, and continue to have a policy

and practice of refusing to pay overtime compensation at the statutory rate of time and one-half


                                                  7
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 8 of 15 PageID #: 8



to Plaintiff for all hours worked in excess of forty (40) hours per work week, which violated and

continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(l) and

215(a).

          48.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff at the statutory minimum wage rate and the

statutory overtime rate of time and one-half for all hours worked in excess of forty (40) hours per

week, when they knew or should have known such was due and that non-payment of minimum

wages and overtime pay would financially injure Plaintiffs.

          49.   The Defendants have failed to make, keep and preserve accurate records with

respect to Plaintiff and other employees, sufficient to determine the wages, hours and other

conditions and practices of employment, in violation of the FLSA, 29 U.S.A. §§ 201, et seq.,

including 29 U.S.C. §§ 21 l(c) and 215(a).

          50.   Records concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff may be false or inaccurate.

          51.   Defendants failed to properly disclose or apprise Plaintiff of his rights under the

FLSA.

          52.   As a direct and proximate result of Defendants' willful disregard of the FLSA,

Plaintiff is entitled to liquidated damages pursuant to the FLSA.

          53.   Due to the intentional, willful and unlawful acts of the Defendants, Plaintiff

suffered damages in an amount not presently ascertainable of unpaid minimum wages and

overtime compensation, an equal amount as liquidated damages, and prejudgment interest

thereon.




                                                 8
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 9 of 15 PageID #: 9



       54.     Plaintiff is entitled to an award of his reasonable attorneys' fees, costs and

expenses, pursuant to 29 U.S.C. § 216(b).

                                           COUNT II
                            [Violation of the New York Labor Law]

       55.     Plaintiff re-alleges and re-avers each and every allegation and statement contained

in paragraphs "1" through "54" of this Complaint as if fully set forth herein.

       56.     At all relevant times Plaintiff was employed by Defendants within the meaning of

New York Labor Law§§ 2 and 651.

       57.     Defendants knowingly and willfully violated Plaintiffs rights by failing to pay

Plaintiff minimum wages in the lawful amount for all hours worked.

       58.     The corporate and individual Defendants knowingly and willfully violated

Plaintiffs rights by failing to pay overtime compensation at rates of not less than one and one-

half times the minimum rate of pay (or his regular rate of pay, when higher), for each hour

worked in excess of forty (40) hours in a workweek.

       59.     Each of the Defendants knowingly and willfully violated Plaintiffs rights by

failing to pay "spread of hours" premium to Plaintiff for each day he worked in excess of ten

(IO) pursuant to New York State Department of Labor Regulations §§ 137-1.7; 142-2.4. This

occurred six (6) shifts per week.

       60.     Due to the Defendants' New York Labor Law violations, Plaintiff is entitled to

recover from Defendants his unpaid minimum wages, unpaid overtime wages, unpaid "spread of

hours" premiums, reasonable attorneys' fees, and costs and disbursements of this action,

pursuant to New York Labor Law § 663(1) et al. and § 198. Plaintiff also seeks liquidated

damages pursuant to New York Labor Law§ 663(1).




                                                  9
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 10 of 15 PageID #: 10




                                           COUNT III
        [Statutory Penalties Pursuant to the New York State Wage Theft Prevention Act]

         61.    Plaintiff re-alleges and re-avers each and every allegation and statement contained

 in paragraphs "l" through "60" of this Complaint as if fully set forth herein.

         62.    The New York State Wage Theft Prevention Act requires every employer to

 notify its employees, in writing, among other things, of the employee's rate of pay and regular

 pay day.

         63.    The New York State Wage Theft Prevention Act requires every employer to

 notify its employees, in writing, with every payment of wages, of the dates of work covered, the

 rate of pay and basis thereof, hours worked, gross wages, deductions, allowances, and net wages.

         64.    Defendants did not provide Plaintiff, with an accurate written statement properly

 accounting for his actual hours worked, and setting forth his true hourly rate of pay, regular

 wages, and/or overtime wages.

         65.    Upon information and belief, Defendants' record keeping practices were intended

 to, and did in fact, disguise the actual number of hours the employees worked, in order to avoid

 paying them for their full hours worked; and, overtime due.

         66.    Defendants willfully disregarded and purposefully evaded record keeping

 requirements of the New York Labor Law by failing to maintain accurate timesheets and payroll

 records.

          67.   Plaintiff was not provided with true and accurate wage statements as required by
 law.
          68.   Defendants failed to comply with the notice and record keeping requirements of

 the New York State Wage Theft Prevention Act, and as such, are liable for civil penalties,

 attorneys' fees, and costs.



                                                  10
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 11 of 15 PageID #: 11



        69.     As a result of Defendant's violations of New York Labor Law§ 195(3), Plaintiff

 may recover damages of one hundred dollars for each work week Defendants failed to provide

 Plaintiff with wage notices, not to exceed a total of five thousand dollars ($5,000), together with

 costs and reasonable attorney's fees in accordance with New York Labor Law§ 198 (1-d).

        70.     Defendants failed to comply with the notice and record keeping requirements of

 the New York State Wage Theft Prevention Act and as such are liable for civil penalties,

 attorneys' fees, and costs.

                                     PRAYER FOR RELEIF

        WHEREFORE, Plaintiff, respectfully requests that this Court grant the following relief:

        (a)     An award of unpaid wages, minimum wages, and overtime due under the FLSA

                and New York Labor Law;

         (b)    An award of unpaid "spread of hours" premiums due under the New York Labor

                Law;

         (c)    An award of statutory damages for failure to provide wage notices and wage

                 statements, pursuant to the New York State Wage Theft Prevention Act;

         (d)    An award of liquidated damages as a result of Defendants' failure to pay overtime

                 compensation pursuant to 29 U.S.C. § 216;

         (e)     An award of prejudgment and post-judgment interest;

         (f)     An award of costs and expenses associated with this action, together with

                 reasonable attorneys' fees;

         (g)     Such other and further relief as this Court determines to be just and proper.

 Dated: New York, New York
        December 2, 2019
                                               Respectfully submitted,


                                                  11
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 12 of 15 PageID #: 12




                                    CILENTI & COOPER, PLLC
                                    Counsel for Plaintiff
                                    10 Grand Central
                                    155 East 44th Street- 6th Floor
                                    New York, NY 10017
                                    Telephone (212) 209-3933
                                    Facsimile (212) 209-7102
                                     coo Jer a 'c cl



                              By:
                                        Peter Hans Cooper (PHC 4714)




                                       12
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 13 of 15 PageID #: 13




                     NOTICE OF INTENTION TO ENFORCE MEMBER
                        LIABILITY FOR SERVICES RENDERED


 To:    Nassim Salem


         PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the Business
 Corporation Law of New York, you are hereby notified that Adan Javier Rojas intends to charge
 you and hold you personally liable, jointly and severally, as one of the ten largest shareholders of
 Tripoli Gourmet Corp., for all debts, wages and I or salaries due and owing to them as laborers,
 servants, and I or employees of said corporations, for services performed for said corporation
 within six (6) years preceding the date of this notice, and have expressly authorized the
 undersigned, as his attorney, to make this demand on his behalf.

 Dated: New York, New York
        December 2, 2019


                                               Respectfully submitted



                                       By:
                                                       Peter H. Cooper (PHC 4714)
                                               CILENTI & COOPER, PLLC
                                               Counsel for Plaintiff
                                               10 Grand Central
                                               155 East 44th Street- 61h Floor
                                               New York, NY 10017
                                               Telephone (212) 209-3933
                                               Facsimile (212) 209-7102
                                               E-mail: pcooper@jcpclaw.com




                                                  13
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 14 of 15 PageID #: 14




                     NOTICE OF INTENTION TO ENFORCE MEMBER
                        LIABILITY FOR SERVICES RENDERED


 To:    Saleh Salem


         PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the Business
 Corporation Law of New York, you are hereby notified that Adan Javier Rojas intends to charge
 you and hold you personally liable, jointly and severally, as one of the ten largest shareholders of
 Tripoli Gourmet Corp., for all debts, wages and I or salaries due and owing to them as laborers,
 servants, and I or employees of said corporations, for services performed for said corporation
 within six (6) years preceding the date of this notice, and have expressly authorized the
 undersigned, as his attorney, to make this demand on his behalf.

 Dated: New York, New York
        December 2, 2019




                                       By:
                                                       Peter H. Cooper (PHC 4714)
                                               CILENTI & COOPER, PLLC
                                               Counsel for Plaintiff
                                               10 Grand Central
                                               15 5 East 44 th Street - 61h Floor
                                               New York, NY 10017
                                               Telephone (212) 209-3933
                                               Facsimile (212) 209-7102
                                               E-mail: pcooper@jcpclaw.com




                                                  14
Case 1:19-cv-06765-KAM-CLP Document 1 Filed 12/02/19 Page 15 of 15 PageID #: 15




                                 CONSENT TO SUE UNDER
                               FAIR LABOR STANDARDS ACT

           I    A(l(\'{\ ~Q \J \ C{ io~OS                       am an employee currently or

    formerly employed by        ~wo.\\ \) W         (_() ~                     , and/or related

    entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

          : New York, New York
             ( f. I , 2019
